Exhibit 10.43


CONFIDENTIAL AND PROPRIETARY




APOLLO MANAGEMENT HOLDINGS, L.P.
9 West 57th Street, 43rd Floor
New York, New York 10019




July 3, 2018 (effective as of January 1, 2018)


Scott Kleinman
Apollo Management Holdings, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019


Re: Salary, Bonus. and Other Terms


Dear Mr. Kleinman:


This letter sets forth your entitlement to compensation from Apollo Management
Holdings, L.P. (the “Company”) during your period of employment with the Company
commencing January 1, 2018. Capitalized terms used but not defined in this
letter shall have the meanings provided in the limited partnership agreement of
Apollo Advisors IX, L.P. (“Advisors IX”) (as in effect from time to time, the
“LPA”) or the Advisors IX Award Letter.
Monthly Salary
During your employment with Apollo Global Management, LLC (“AGM”) or an
Affiliate thereof, you will be entitled to a salary from the Company in a
monthly amount of $100,000, to be paid in cash in accordance with standard
payroll practices.
Annual Bonus
You shall be entitled to receive a non-discretionary bonus from the Company
during each year equal to the amount by which $3,300,000 exceeds the sum of any
distributions received by you from the AGM Incentive Pool, L.P. or a successor
with respect to such year; provided, however, that for calendar year 2018 the
sum of such non-discretionary bonus and any distributions to be received by you
from the AGM Incentive Pool, L.P. or a successor shall be prorated from April 1,
2018. The cash portion of any such bonus shall be paid at the same time cash
bonuses are paid to AGM employees generally , but in any event not later than
January 31 of the year following the year to which it relates. A portion of any
such bonus shall be paid in the form of AGM restricted share units (“RSUs”) or
restricted shares or the equity (or awards relating to the equity) of another
entity approved by the Co-President with responsibility for opportunistic
businesses (your “Equity Component”) in accordance with AGM’s broad-based
incentive program, which awards shall vest in equal annual installments on
December 31 of each of the first three years following the year to which the
award relates (with shares underlying RSUs issued by March 15 of the following
year), provided your service with AGM and its Affiliates has not terminated
prior to the vesting date. Such bonus shall accrue ratably on a monthly basis,
with the noncash portion of the bonus subject to the





--------------------------------------------------------------------------------

Scott Kleinman
July 3, 2018 (effective as of January 1, 2018)
Page 2






above-mentioned vesting terms. For purposes of determining the portion of such
bonus that will constitute your Equity Component under the incentive program for
services provided in a given calendar year, your aggregate annual compensation
(as well as any amounts received by you as distributions from the AGM Incentive
Pool, L.P. or a successor) taken into account under the incentive program shall
be reduced, dollar-for-dollar (but not below zero), by the amount due to be
contributed in cash by you in such calendar year pursuant to one or more capital
demand notices in satisfaction of your required capital commitment to Apollo
Co-Investors VIII (A), L.P. or Apollo Co-Investors IX (A), L.P., provided such
amounts have in fact been contributed by you or credited as having been
satisfied by you (your “Reference Amount”). Each year, the schedule used to
calculate your Equity Component shall be the same schedule as in effect under
AGM’s broad-based incentive program for services provided in calendar year 2017,
as shown below, unless Apollo elects, for services provided in a given calendar
year, to pay a greater percentage of your Reference Amount currently and in
cash:
•
15% of annual compensation from $0 to $500,000;

•
25% of annual compensation from in excess of $500,000 to $1,000,000;

•
35% of annual compensation from in excess of $1,000,000 to $2,000,000;

•
40% of annual compensation from in excess of $2,000,000 to $3,000,000; and

•
50% of annual compensation in excess of $3,000,000.



The RSU Award Agreement used under the incentive program shall be substantially
in the form used for incentive program RSU Award grants that relate to services
provided in calendar year 2017, and the form of restricted share award agreement
under the incentive program shall be substantially in the form set forth as
Annex A to your Award Letter issued under the LPA (provided that incentive
program equity awards shall (i) not provide for additional vesting upon a
termination of employment or service except by reason of death or Disability and
(ii) be subject to AGM’s share ownership policy as in effect from time to time).
Vested RSUs and vested restricted shares shall not be subject to forfeiture
except in the limited circumstances provided in the third paragraph (beginning
“You agree and acknowledge that…”) of Annex D of your Advisors IX Award Letter.
Withholding
All bonus and salary payments to you will be subject to withholding in
accordance with applicable law, and will be paid to you net of such withholding
amounts.
Effect of Termination
If you cease to perform services on a full-time basis for AGM or its Affiliated
fund management entities as of a date other than December 31 for any reason
(including death, disability, termination with or without cause or resignation),
your salary and bonus shall be prorated to the last day of your full-time
association (with the amount of the bonus subject to the broad-based incentive
program, and therefore to immediate forfeiture upon termination, calculated
based on capital demand notices due and paid on or prior to your termination
date); provided, however, that you shall not receive a prorated bonus if your
termination is in connection with a “Bad Act” or “Designated Act” (as defined in
Annex C and Annex D, respectively, of your Advisors IX Award









--------------------------------------------------------------------------------

Scott Kleinman
July 3, 2018 (effective as of January 1, 2018)
Page 3






Letter) or in circumstances in which you could have been terminated for Cause
(as defined in the AGM 2007 Omnibus Equity Incentive Plan).
Advisors IX Coordination
We confirm that your salary and bonus entitlements set forth in this letter do
not include, and this agreement does not affect in any way, your share of any
carried interest that you are entitled to receive from the general partner of
Apollo Investment Fund IX, L.P. or any predecessor fund.
Expense Policies
During your employment with the Company or an Affiliate thereof, you will be
subject to the same AGM expense policy that applies to members of the Executive
Committee rather than the expense policy that applies to other employees of the
Company.
Miscellaneous
This agreement and the rights of the parties shall be governed by and construed
in accordance with the laws of the State of New York, without regard to conflict
of laws rules thereof. Any dispute, controversy, suit, action or proceeding
arising out of or relating to this agreement, other than injunctive relief to
enforce the Restrictive Covenants set forth in Annex D of your Advisors IX Award
Letter, will be settled exclusively by arbitration, conducted before a single
arbitrator in New York County, New York in accordance with, and pursuant to, the
Employment Arbitration Rules and Procedures of JAMS (“JAMS”). The arbitration
shall be conducted on a strictly confidential basis, and none of the parties
shall disclose the existence of a claim, the nature of a claim, any documents,
exhibits, or information exchanged or presented in connection with such a claim,
or the result of any action, to any third party, except as required by law, with
the sole exception of their legal counsel and parties engaged by that counsel to
assist in the arbitration process, who also shall be bound by these
confidentiality terms. The decision of the arbitrator will be final and binding
upon the parties hereto. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Either party may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
U.S. Federal Arbitration Act or the New York Arbitration Act. The party that is
determined by the arbitrator not to be the prevailing party will pay all of the
JAMS administrative fees, the arbitrator’s fee and expenses. If neither party is
so determined, such fees shall be shared. Each party shall be responsible for
such party’s attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE IS HELD INVALID OR
UNENFORCEABLE THEN, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT
BE WAIVED, EACH PARTY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AND AGREES THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT OF EACH
PARTY IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN SUCH PARTIES









--------------------------------------------------------------------------------

Scott Kleinman
July 3, 2018 (effective as of January 1, 2018)
Page 4






ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY PROCEEDING PROPERLY
HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
This agreement may not be modified, amended or waived unless in a writing signed
by you and the Company. Any notice required hereunder shall be made in writing,
as applicable, to the Company in care of its general counsel at his principal
office location, with a copy to AGM’s Senior Partner, Global Head of Human
Capital, or to you at your principal office location or home address most
recently on file with the Company, such notice to be deemed effective on the
earlier of receipt or the scheduled date of delivery if sent via overnight mail
with a nationally recognized courier. This agreement may not be assigned by you.
This agreement may be executed through the use of separate signature pages or in
multiple counterparts, including via facsimile or PDF, with the same effect as
if the parties executing such counterparts had executed one counterpart. No
provision of this agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision. This letter supersedes and
replaces all prior agreements and understandings regarding its subject matter,
including, without limitation, your letter with Apollo Management, L.P.,
regarding your salary, bonus and other terms dated as of January 1, 2014, except
that it does not supersede or replace your letter agreement effective as of
January 1, 2018 relating to your Co-President role and RSU award.











--------------------------------------------------------------------------------


Scott Kleinman     
July 3, 2018 (effective as of January 1, 2018)
Page 5




Kindly confirm your acceptance of the terms set forth in this agreement by
signing a copy of this letter as indicated below.
Very truly yours,


/s/ Lisa Bernstein    


Lisa Bernstein
Vice President and Senior Partner, Global Head of Human Capital and
Administration
Apollo Management Holdings GP, LLC, the general partner of
Apollo Management Holdings, L.P.


Confirmed:






/s/ Scott Kleinman    
Scott Kleinman



